DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the pellet comprises a solid or semi-solid pellet” and Claim 1 recites “A pellet dispenser” it is unclear if applicant is claiming a combination or a kit of the pellet dispenser and pellets. 
Claim 16 recites “the pellet comprises a solid or semi-solid pellet” and Claim 10 recites “A pellet dispenser system” it is unclear if applicant is claiming a combination or a kit of the pellet dispenser and pellets. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Case (GB 2281494) in view of Brennon (US 5351645) in view of Siciliano et al. (US4195594 henceforth Siciliano).
Regarding claim 1, Case teaches a pellet dispenser for an animal cage for a small laboratory animal (portable dry feeder dispenser fig. 3), the pellet dispenser comprising: a tube (hopper 3, fig. 3) having a receiving end including a portal for receiving pellets (top opening of hopper 3, fig. 3) and a dispensing end including an ejector port for dispensing pellets (bottom side opening of hopper 3 opposite the drive shaft); and a base affixed to the dispensing end of the tube (bottom U-shaped portion comprising auger 1, fig. 3), wherein the base includes: a chute to receive the pellet pushed by a linear solenoid and direct the pellet into the cage (nozzle 2, fig. 3) but fails to teach an upper mounting element affixed to the tube, wherein the upper mounting element attaches at least a portion of the tube to a wall or a first structure of a cage; and a linear solenoid disposed to push a pellet at the dispensing end from within the tube through the ejector port. However, Brennon teaches a tube (22, fig. 2) attached to a first structure of a cage (cage bars 16) with an upper mounting element (42, fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Case’s dispenser with mounting elements as taught by Brennon to prevent unwanted displacement of the dispenser or to prevent an animal from tipping the dispenser over. And, Siciliano teaches a linear solenoid (65a, fig. 3) disposed to push a pellet at the dispensing end from within the tube through the ejector port (col. 3, ll. 36-47, solenoid 65a is attached to auger 71 which pushes the feed out of the spout). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Case’s dispenser with a solenoid assembly as taught by Siciliano to regulate the amount of feed being dispensed.
Regarding claim 3, Case as modified by Brennon and Siciliano teaches the invention substantially as claimed and Siciliano further teaches wherein the linear solenoid includes a controller configured to receive a control message for activating the linear solenoid (microswitch 63, col. 3,ll.23-26).
Regarding claim 6, Case as modified by Brennon and Siciliano teaches the invention substantially as claimed and Siciliano further teaches wherein the pellet comprises a solid or semi- solid pellet (claim 1).
Regarding claim 7, Case as modified by Brennon and Siciliano teaches the invention substantially as claimed and Brennon further teaches wherein the upper mounting element presents the receiving end of the tube for receiving pellets without direct contact with the cage (the receiving end i.e. lid of the tube 22 is spaced away from cage bars 16, fig. 1).
Regarding claim 8, Case as modified by Brennon and Siciliano teaches the invention substantially as claimed and Brennon further teaches wherein the base further includes a lower mounting element configured to attach at least a portion of the pellet dispenser to a second structure within the cage (connector 42, fig. 2).
Regarding claim 9, Case as modified by Brennon and Siciliano teaches the invention substantially as claimed and Brennon further teaches wherein the second structure within the cage comprises a feed hopper (col. 4, ll. 26-28, connector 45 is configured to attach to slide 43 of hopper 22, fig. 4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Brennon in view of Siciliano, as applied to claim 3 above, further in view of Ellis (GB 2220552).
Regarding claim 4, Case as modified by Brennon and Siciliano teaches the invention substantially as claimed but fails to teach wherein the control message indicates at least one of a time to activate the linear solenoid, a duration for activating the linear solenoid, a number of times to activate the linear solenoid, or a delay between activations of the linear solenoid. However, Ellis teaches a control message indicates at least one of a time to activate the linear solenoid (para. 57, electric solenoid 5 is controllably timed for the open and closed period so that a precise quantity of feed is deposited). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Case’s dispenser with a timed solenoid as taught by Ellis to further regulate the amount of feed being dispensed at precise intervals for a more accurate feeding of animals.
Allowable Subject Matter
Claims 10-15 and 17-20 are allowed.
Claims 2, and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647